DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kupfer (US 5079978).
Regarding Claim 1, Kupfer discloses at least two identification areas (Figs. 2A, items 20-grasp and 15-color; Col.2 Lines 1-68 and Col. 3, lines 1-5) and an identifying framework being comprised of at least one perimeter strip of geometric Fig. 2A, item 24; Figs. 3A and 4A, items 31 and 33) and an annular identification motif (Fig. 2A, item 15).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kupfer as applied to claim 1, in view of Shih (US 2004/0216566).
Regarding Claim 2, Kupfer discloses or teaches a distinctive colored material (Fig. 2A, item 15, Col. 2, colored vinyl).
Kupfer does not explicitly state or show an annular groove.  However, Shih teaches an annular groove (Fig. 1, item 101).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the annular identification motif in Kupfer with an annular groove as in Shih, because having the annular identification motif within an annular groove allows for the color to be protected from chipping and flaking during use of the socket to ensure the user can maintain the visual identification for multiple uses. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kupfer as applied to claim 1, in view of Ekkert (US 2012/0312818).
Regarding Claim 3, Kupfer does not explicitly state or show a geometric motif with strips of squares.  However, Ekkert teaches a geometric motif with strips of squares (Fig. 11).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the geometric motif in Kupfer with a strip of squares as in Ekkert, because having a geometric motif with strips of squares allows for better gripping ability by the user (para. 0042).
Regarding Claim 4, Kupfer does not explicitly state or show a geometric motif with strips of circles.  However, Ekkert teaches a geometric motif with strips of circles (Fig. 10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the geometric motif in Kupfer with a strip of circles as in Ekkert, because having a geometric motif with strips of circles allows for better gripping ability by the user (para. 0042). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wallden (US 7117765) Fig. 2 teaches two identification areas and annular groove with color.  Shih (US 2007/0131065) Fig. 1A teaches two identification areas. Nydam et al. (US 2016/0082443) Fig. 5 teaches geometric motif with a strip of squares.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        09/09/2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723